On Motion for Behearing.

Henry, J.
We have carefully examined the cases cited by counsel in their brief on the motion for a rehearing, and shall notice particularly that of the Pacific R. R. Co. v. Cass Co., 58 Mo. 17, which bears a stronger resemblance to the case at bar, than any of the others to which our attention has been called. The distinction between that and this case is palpable. ‘ By the act of December 25th, 1852, the property of the Pacific Railroad Company was not only subject to taxation, but a special mode for its assessment was provided, differing from that provided by the general law. Instead of the shares of the capital stock, the property, as contradistinguished from the stock, was alone taxable, and the president of the company was required, on the 1st of February in each year, to furnish to the State Auditor a sworn statement of the actual value of the property of the road, and on that basis the assessment was made. The section of that act providing that after the Pacific and Southwestern Branch should be completed, opened and in operation, and have declared a dividend, the property of the company should be subject to taxation at the actual cash value, at the same rate assessed by the State on other property of like value, was not self-enforcing while the general law remained in force, under *225■which the shares of the capital stock of all corporations were taxed for State purposes. Hence, it was followed by a provision which prescribed a different mode of taxing the Pacific Railroad Company from that which applied to corporations generally.
A similar provision in the act amendatory of the North Missouri Railroad charter, declared, that its property should be subject to taxation, as such, but it was not followed, as in the case of the Pacific Railroad Company, with a section prescribing a mode of assessing the property, but the general law, by which the shares of its capital stock were taxed, was left in force. The only effect of the provision was to take the property out of the operation of a previous act, which had declared all the property of that company pe^onal property, and vested it in the holders of the capital stock, in proportion to their respective shares.'
The principal question in the Pacific R. R. Co. v. Cass Co., was whether the company was exempt from taxation for county purposes, and the court held it was not; that the property being taxable for State purposes, the counties through which the road ran had a right to levy taxes for county purposes on such of the property as lay within the counties respectively. The county, by express provision of the statute, can levy taxes only on such property as is taxable for State purposes, and it would certainly not be contended that Cass county could have levied taxes upon the shares of the capital stock of the Pacific Railroad Company under the act of 1852. And the position is equally untenable, that St. Charles county, while the general statute remained in force and applicable to the North Missouri Railroad Company, could levy taxes upon the property, as contradistinguished from the shares of the capital stock, of the North Missouri Railroad Company; the State having taxed the shares of its capital stock and not the property. "While counties are confined to the same objects of taxation that are taxed by the State, it does not follow that they can levy their taxes in the same manner *226only. While the act of 1852 in relation to the Pacific Railroad Company, provided a mode for levying State taxes on its property which could not be resorted to by the counties through which its road ran, yet they could levy their taxes upon it in the manner provided by the revenue law for the assessment of other real and personal property. So with regard to the North Missouri Railroad Company, each share-holder was liable to be assessed in the county in which he resided on the shares of the stock of that corporation owned by him. We see no reason for receding from or modifying the opinion heretofore delivered in this cause.
All concur, except Norton, J.
Hough, C. J.
By the 6th section of the act of January 7th, 1853, amending the charter of the North Missouri Railroad Company, it was declared that all the property of said company should be deemed to be personal estate. The act of March 17th, 1868, changed the artificial character given to the property of said company by its amended charter to it's natural and real character. After the passage and acceptance by the company of the act of 1868, the legislature had its election either to tax specifically the lands, lots, depots, etc., and other property of the company, or to tax the capital stock of the company in the hands of the share-holders, as representing such property. The law-making power of the State by failing to amend the revenue law, which provided for taxing the shares of stock of all banks and other corporations, elected to continue the taxation of defendant, the North Missouri Railroad Company, by an assessment of its shares of stock. The act of 1868 was not intended to be, and did not operate as, an amendment of the general revenue law, and the assessor would have had no right under the general revenue law to assess for county purposes any other property than that which was assessable for State purposes, and the property so assessable for State purposes was the stock of the company, and not the lands, depots and other *227property in specie. The property of the company, therefore, while subject to taxation in specie under the constitution of 1865, and the act of 1868, was not, in fact, subjected to taxation, hut the shares of stock as representing such property were subjected to taxation. Under the act of March 10th. 1871, the State and counties had no right to assess back taxes against any property of the company save such as had prior to that time been subjected to taxation and had not been assessed and paid taxes. It was the stock of the North Missouri Railroad Company, only, and not its lands and other property in specie, which had been subjected to taxation and had escaped taxation. Persons buying the stock of the North Missouri Railroad Company would have taken it subject to taxation under the act of 1871, but those buying the property itself, did not take it subject to the levy of any back tax against it, in specie, under said act; as the property of the company, in specie, had never been subjected to taxation. lam, therefore, of opinion that the motion for rehearing should be overruled.
Sherwood, J., concurs in the view here presented.